Sherwin, J.
On the 8th day of December, 1908, the plaintiffs herein were permanently enjoined from illegally *252selling intoxicating liquors. After the injunction had issued, the plaintiffs continued the sale of liquors on the same premises, and on the 7th of December, 1910, an information was filed charging them with contempt for a violation of the injunction. On the 18th day of April, 1911, judgment against the defendants (plaintiffs herein) by consent was entered on that information, and they were fined. That judgment was rendered by Judge Hutchinson, and it was determined therein that the injunction had been violated on the 8th, 9th, 10th, and 11th days of December, 1908. The judgment further recited that „ “on the 12th day of December, 1908, the defendants complied with the provisions of the mulct law by doing the things prescribed by statute as a condition precedent to the conduct of said business, .and have ever since and are now conducting their saloon and making sales of liquor in compliance with the law of the state regulating the same and in such manner as to not violate the injunction above referred, to.” Judge and Bunting still continued business at the old stand, and on the 3d day of October, 1911, a second information was filed charging them.with contempt in violating the injunction after the 7th day of December, 19.10. Upon a trial, the court found that defendants had violated the injunction since the 15th day of December, 1910, and they were again adjudged guilty of contempt and fined, whereupon this proceeding was instituted.
But two questions are before us for determination as we view the case, and they are both of law. The Thirty-Third General Assembly, chapter 142, section 3, enacted this law: “No person who shall be hereafter convicted of violating the laws of this state relating to the sale of intoxicating liquors, or shall be permanently enjoined by any court of this state for such violation, shall be permitted to sell intoxicating liquors in this state within five (5) years from the date of such conviction or injunction, and no *253resolution of consent or permit shall be granted such person within said period.”
, contempt: conviction. On this branch of the case, the. only question presented or argued by counsel is whether the judgment of April 18, 1911, decreeing these plaintiffs guilty of contempt, was a “conviction of violating the laws of this state relating to the sale of intoxicating liquors” within the meaning of section 3 of chapter 142, Acts 33d G. A. We have held that proceedings to punish for contempt in violating a liquor injunction are not criminal proceedings. Gibson v. Hutchinson, Judge, 148 Iowa, 139; Brown & Bennett v. Powers, Judge, 146 Iowa, 729; McGlasson v. Johnson, 86 Iowa, 471.
And it would seem to follow that the violation of an injunction in a nuisance case is not a crime as the word is ordinarily understood and defined. In the Gibson case, supra, we said: “It is a well-settled proposition that, while the proceedings to punish for contempt may in some features resemble hearings in criminal proceedings, and judgment of fine and imprisonment may be entered, yet the object and purpose thereof is not to punish a public offense but to compel obedience to and respect for the order of the court.” The statute provides that words and phrases shall be construed according to the context and approved use of the language unless such words and phrases have acquired a peculiar and appropriate different meaning in law. It has always been the holding of this court that proceedings in contempt are not criminal, and this construction of the provisions of the statute punishing for contempt will be presumed to have been in the minds of the legislators when the statute under consideration was enacted, and the word “convicted” must be construed in the light of such knowledge. That the word “convicted” as here used has not acquired a peculiar and appropriate meaning different from its approved use is manifest, for *254we have, in a sense at least, held otherwise in the eases already cited.
The word “conviction” ordinarily signifies the finding of the jury by verdict that the prisoner is guilty. Hackett & Freeman v. Graves, 103 Iowa, 296; Bishop, Statutory Crimes, section 348; Quintard v. Knoedler, 53 Conn. 485 (2 Atl. 752, 55 Am. Rep. 149). “Conviction is a technical term applicable to judgment in a criminal prosecution.” Chief Justice Marshall in Amnidon v. Smith, 1 Wheat. 461 (4 L. Ed. 132). An ordinary conviction takes place in a criminal prosecution by indictment, etc., and may either consist of the prisoner’s confession and plea of guilty or of the verdict of guilty found by a jury. 4 Blackstone, Com. 262; 1 Bishop, Criminal Law, section 223; Bouvier’s Law Dict. 435. Webster defines the word “convicted” as the past participle of the verb “to convict,” which means to prove or. find guilty of an offense or crime charged. Where a license was made void if the person holding it suffer conviction by a court of competent jurisdiction, it was held that “conviction” meant either a finding by a. jury that the prisoner was guilty, or else a judgment and sentence of the court upon a verdict or confession of guilt. Commonwealth v. Kiley, 150 Mass. 325 (23 N. E. 55). To same effect is, Hartley v. Henreta, 13 S. E. 375 (W. Va.). “A ‘conviction’ is an adjudication that the accused is guilty. It imports all that the statute requires before holding one to bail, and, more, it involves not only the corpus delicti and the probable guilt of the accused but the actual guilt.” Nason v. Staples, 48 Me. 123. A “conviction” is the finding of guilt. People v. Adams, 95 Mich. 543 (55 N. W. 461); Egan v. Jones, 21 Nev. 433 (32 Pac. 929); State v. Barnes, 24 Fla. 153 (4 South. 560); Blair v. Commonwealth, 66 Va. 850. We reach the conclusion that punishment for contempt was not a “conviction” of violating the laws of this state relating to the sale of intoxicating liquors.
*2552. Same: judgments: immaterial findings. II. There was evidence shoving who some of the owners of property situated within fifty feet of the saloon were, and it was stipulated by the defendants, subject to objections as to the competency or materiality of such testimony, that the written consent of such owners, covering a period to December 31, 1910, was not then on file in the auditor’s office. The court ruled that the defendants’ objections were good and that it was immaterial whether consent had been given by such owners because of the recital in the judgment of Judge Hutchinson, and the matter ended there. The trial was closed, as we understand the record, on or about the 16th day of October, 1911, and judgment was rendered in the proceeding on November 18, 1911, in which, as already stated, the court found the injunction had been violated since December, 15, 1910. The specific objection made to the evidence touching the want of consent was and now is that there was an adjudication by Judge Hutchinson that defendants’ business was lawfully conducted after December 12, 1908, and up to April 18, 1911, the date of his judgment. If prejudice were shown to have resulted because of the ruling of. the defendant judge that the consent matter was immaterial, we should feel disposed to hold that he had no right to change his ruling, as he must' be presumed to have done, without giving the defendants an opportunity to meet the new ruling by the introduction of further evidence if they so desired.
But the question' of prejudice on that account is not before us. The only question before us is whether the judgment rendered by Judge Hutchinson was an adjudication of the matter now before us. We do not think it was. No issue was before him which warranted the statement in the judgment. The sole question for him to adjudicate was whether the defendants had violated the injunction before the information was filed, and this, we think, was all that his judgment did determine. True it is that he *256recited certain preliminary facts, but this recitation of facts did not become any part of Ms final judgment proper. What he did adjudge and decree was that the defendants had violated the injunction by their acts on certain days in December, 1908, and, this being found, it was immaterial whether they had or had not complied with the law at all other times, and nothing further was said on the subject. It finally then comes to this. In his finding of facts, the court recited immaterial matter, but the real judgment was as we 'have stated.
A judgment at common law is the determination or sentence of the law pronounced by a competent judge or court “affirming that, upon the matters submitted for its decision, a legal duty or liability does or does not exist.” 23 Cyc. 665. “That only is a judgment which is pronounced between the parties to an action upon the matters submitted to the court for decision.” 4 Words & Phrases, 3828; Bullock v. Bullock, 52 N. J. Eq. 561 (30 Atl. 676, 27 L. R. A. 213, 46 Am. St. Rep. 528). “A judgment is the final determination of the rights of the parties in an action.” 4 Words & Phrases, 3829, and eases there cited. A judgment is the final and definite sentence or decision of the Court by which the merits of a cau.se are settled or determined. Coffey v. Gamble, 117 Iowa, 545. A finding of facts or conclusions of law by the judge during or after the trial of the case, or his opinion upon matters submitted, whether oral or in writing, does not necessarily constitute a judgment; “it is not such a definitive sentence or adjudication as is contemplated by that term.” 23 Cyc. 666, and cases cited.
And the findings and judgment may be incorporated in the same instrument without affecting the validity of the judgment and without making the findings a part of the, judgment proper. 23 Cyc. 670; Hopkins v. Warner, 109 Cal. 133 (41 Pac. 868); Pier v. Prouty, 67 Wis. *257218 (30 N. W. 232); Morgan v. Eggers, 127 U. S. 63 (8 Sup. Ct. 1041, 32 L. Ed. 56).
A finding of fact does not constitute a conviction. There must be also the judgment of the court. Blaufus v. People, 69 N. Y. 107 (25 Am. Rep. 148).
Other matters are discussed by plaintiffs, but our conclusion on the first branch of the case renders t'heir consideration unnecessary. Eor the reasons given in the second division hereof, the judgment must be Affirmedl